                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

                             CASE NO.: _______________________

ROSITA LOUISSANT, on behalf of herself and
all others similarly situated,


               Plaintiff,

v.

VISTANA MANAGEMENT, INC.,
a Florida corporation,

               Defendant.
                                                        /

                            COLLECTIVE ACTION COMPLAINT

         COMES NOW Plaintiff, ROSITA LOUISSANT, on behalf of herself and all others similarly

situated, by and through her undersigned counsel, and sues the Defendant, VISTANA

MANAGEMENT, INC., a Florida corporation (hereinafter, referred to as “VMI” and/or

“Defendant”) and allege as follows:

         1.     That Plaintiff, former employee of Defendant, bring this collective action on behalf

of herself and all other similarly situated employees of Defendant, to recover compensation and

other relief under the Fair Labor Standards Act, as amended (the "FLSA"), 29 U.S.C. § 201 et seq..

         2.    That jurisdiction is conferred on this Court by 29 U.S.C. § 216(b).

         3.    That the unlawful employment practices alleged below occurred and/or were

committed within this judicial district.

         4.    That at all times material hereto, Plaintiff, and others similarly situated, were and are

presently a resident of this judicial district, sui juris and otherwise within the jurisdiction of this

Court.

         5.    That at all times material hereto, Defendant was the employer of the Plaintiff, and

                                                    1
others similarly situated, was conducting business in this judicial district and was an ‘employer’

under the FLSA.

        6.      That at all times material hereto, Defendant, VMI, was and continues to be an

‘enterprise engaged in commerce’ within the meaning of the FLSA and at all times have been

materially engaged in interstate commerce, and Defendant’s annual gross revenues derived from this

interstate commerce are well in excess of $500,000.00 for the relevant time period..

        7.      That at all times material hereto, Plaintiff, and others similarly situated, were

‘engaged in commerce’ within the meaning of the FLSA.

        8.      That on or about March of 2017, the Plaintiff, ROSITA LOUISSANT was hired as a

housekeeper, and non-exempt, by the Defendant.

        9.      That when Plaintiff, ROSITA LOUISSANT, commenced employment, Defendant

required Plaintiff, ROSITA LOUISSANT, a non-exempt employee under the FLSA, and others

similarly situated, to work in excess of forty (40) hours per work-week, and willfully refused to

properly compensate Plaintiff, ROSITA LOUISSANT, and others similarly situated, for all such

work pursuant to the FLSA.

        10.     Specifically, Defendant would only compensate Plaintiff, ROSITA LOUISSANT,

and others similarly situated, at straight time pay for these hours, as opposed to an overtime

premium.

        11.     This practice by the Defendant occurred to Plaintiff, ROSITA LOUISSANT, and

others similarly situated, from at least March of 2017 (her start of employment) through some time

in 2018, when the Defendant did begin to pay overtime properly with overtime premiums.

        12.     That all records concerning the number of hours actually worked by Plaintiff,

ROSITA LOUISSANT, and others similarly situated are in the exclusive possession and sole

custody and control of the Defendant, and therefore, Plaintiff is unable to state at this time the exact


                                                    2
amount due.

        13.     That Plaintiff, ROSITA LOUISSANT, however, will exert diligent efforts to obtain

such information by appropriate discovery proceedings, to be taken promptly in this case, and if

required, an amendment to this Complaint will be submitted to set forth an amount due by the

Plaintiff, ROSITA LOUISSANT, and others similarly situated.

                                             COUNT I
                                            FLSA – VMI

        Plaintiff, ROSITA LOUISSANT, and others similarly situated, incorporate by reference the

allegations contained in paragraphs 1 through 13 of this Complaint.

        14.    That Plaintiff, ROSITA LOUISSANT, and others similarly situated, are entitled to

time and one half for each hour worked in excess of forty (40) hours per work week pursuant to the

FLSA.

        15.    That by reason of the intentional, willful and unlawful acts of the Defendant, VMI, in

violation of the FLSA, Plaintiff, ROSITA LOUISSANT, and others similarly situated, have suffered

damages.

        WHEREFORE, Plaintiff, ROSITA LOUISSANT, on behalf of herself and others similarly

situated, demands judgment against the Defendant, VMI, for all damages and relief under the FLSA,

including liquidated damages, attorneys’ fees, costs and expenses, in addition to all other relief this

Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiff, ROSITA LOUISSANT, demands trial by jury.




                                                    3
Dated: March 30, 2020.   Respectfully submitted,

                         Law Offices of Levy & Levy, P.A.
                         1000 Sawgrass Corporate Parkway
                         Suite 588
                         Sunrise, Florida 33323
                         Telephone: (954) 763-5722
                         Facsimile: (954) 763-5723
                         Email: chad@levylevylaw.com
                         Service Email: assistant@levylevylaw.com
                         Counsel for Plaintiff

                         /s/ Chad Levy
                         CHAD E. LEVY, ESQ.
                         F.B.N.: 0851701




                             4
